


EXHIBIT 10.3

 

PERSONAL GUARANTY

 

WHEREAS, pursuant to that certain Term Loan Agreement to be dated August 10,
2007 between Whitebox Intermarket Partners, L.P., a British Virgin Islands
limited partnership (“Lender”), and CapSource Financial, Inc., a Colorado
corporation (“Borrower”), a copy of which is attached hereto as Exhibit A,
Lender has agreed to loan to Borrower the sum of One Hundred Fifty Thousand
Dollars ($150,000) (the “Loan”); and

 

WHEREAS, simultaneously with the execution of the Term Loan Agreement, Debtor
intends to execute and issue to Lender its Promissory Note in the original
principal amount of $150,000, a copy of which is attached hereto and made a part
hereof as Exhibit B (the “Note”); and

 

WHEREAS, the Lender’s willingness to enter into the Term Loan Agreement and make
such Loan to Borrower is conditioned upon the personal guaranty as to the
payment of all indebtedness and obligations under the Term Loan Agreement, Note
and related Loan Documents by Randolph M. Pentel, an individual residing in
Minnesota, (“Guarantor”).

 

NOW, THEREFORE, Guarantor agrees as follows:

1.         In order to induce Lender to enter into the Term Loan Agreement with
and make the Loan to Borrower, Guarantor does hereby absolutely and
unconditionally guarantee to Lender the payment, and not merely the collection,
of all indebtedness and obligations of whatever nature of Borrower to Lender
under the Term Loan Agreement, Note and Loan Documents, as and when the same
shall in any manner be or become due according to the terms and conditions
provided therein (the “Indebtedness”).

 

2.         Without limiting the generality of the foregoing, the Guarantor
agrees that he will pay the full amount of the Loan Amount, Basic Interest,
Default Interest, fees or any other charges under the Term Loan Agreement, Note
and Loan Documents, now or hereafter due, as and when the same shall in any
manner be or become due according to the terms and conditions provided therein.

 

3.         The Guarantor hereby waives (a) notice of acceptance of this Guaranty
by Lender; (b) the creation of Indebtedness of Borrower to Lender; (c) demand,
notice of dishonor, presentment for payment, protest and notice of protest and
of non-performance on all of said Indebtedness; and (d) if said Indebtedness is
renewed, or if the time for payment thereof be extended (to which Guarantor
hereby consents) either with or without notice to Guarantor, Guarantor
unconditionally guarantees the payment of such Indebtedness at the time fixed
for the payment thereof in and by any such renewal or extension.

 

4.         Guarantor further waives all rights, by statute or otherwise, to
require Lender to proceed in the first instance against the Borrower, and hereby
expressly agrees that in any right of action which shall accrue to Lender by
reason of the Indebtedness, Lender may, at its sole option, proceed: (a) against
Guarantor together with Borrower; (b) against Guarantor together with Borrower;
or (c) against the Guarantor only, without having first commenced any action
against or having obtained any judgment against Borrower; it being specifically
agreed that Lender is in no way required to exercise diligence to enforce its
rights against the Borrower or against any other person, firm or corporation, as
may be applicable, with respect to the Indebtedness.


--------------------------------------------------------------------------------



5.        To the extent permitted by law, Guarantor hereby waives all defenses
legally available to Guarantor, Guarantor being bound to the payment of said
indebtedness of the original maker of said Guaranteed Promissory Note. Guarantor
covenants that, on the date of this Guaranty, Guarantor has no defense to any
action that may be instituted on this Guaranty.

 

6.        The Lender may, at its sole option, take any new, additional or
substituted security for the Indebtedness from time to time without in any way
impairing the obligation of the Guarantor hereunder. Any impairment of such
security, which Lender may from time to time hold as security for the
Indebtedness, shall in no way operate to discharge the obligations of the
Guarantor in whole or in part under this Guaranty. The Lender is hereby
authorized at any time, in its sole discretion and without notice, to take,
change, release or in any way deal with the security herein; but the Lender
shall be under no obligation to collect or to protect any of such security or
said Indebtedness, and its neglect or failure to collect or protect the same is
hereby excused.

 

7.        Any forbearance or waiver on the part of the Lender to take steps to
enforce payment of the Indebtedness, whether from Borrower or Guarantor, shall
in no way construed as a waiver or relinquishment of any rights held by Lender
under any of the Term Loan Agreement, Note or related Loan Documents, and the
obligations of Guarantor and Borrower shall continue in full force and effect.

 

8.        This Guaranty is for the use and benefit of the holder of the
Indebtedness, who in the first instance will be the Lender. Lender may assign
this Guaranty, and this Guaranty shall then also be for the use and benefit of
any such subsequent successor or assignee of Lender.

 

9.        All reasonable costs and expenses, including attorney’s fees, incurred
by the Lender to enforce this Guaranty shall be paid by the Guarantor.

 

10.       The liability of the Guarantor shall continue until payment is made of
every obligation of the Borrower now or hereafter incurred in connection with
said Indebtedness, and until payment is made of any loss or damage incurred by
the Lender with respect to any matter covered by this Guaranty or any of the
Term Loan Agreement, Note or related Loan Documents.

 

11.       Guarantor hereby consents and agrees that the Lender may, without
notice to or consent of Guarantor, on such terms as Lender may deem advisable,
extend in whole or in part, by renewal or otherwise, the time of payment of the
Indebtedness now or hereafter owing by the Borrower to the Lender or held by the
Lender as security for any obligation herein described, or may do or refrain
from doing any act whatever. Guarantor also consents and agrees that Lender may
release, surrender, exchange, modify, impair or extend the periods of duration
or the time for performance or payment of any collateral securing the
obligations of Borrower to Lender, and may also accept partial payment on the
Indebtedness, settle, release or compromise any claim of Lender against Borrower
with respect to the Indebtedness or against any other person or corporation
whose obligation is held by Lender as collateral security for the Indebtedness.
Guarantor hereby ratifies and affirms any such actions, and all such actions
shall be binding on Guarantor, and Guarantor hereby waives all defenses,
counterclaims or offsets which Guarantor may have. Any action or inaction of
Lender taken pursuant to this Section 9 shall not alter or in any way discharge
Guarantor’s obligations under this Guaranty.


--------------------------------------------------------------------------------



12.       Guarantor also waives notice of failure of any person to pay to Lender
any debt held by Lender as collateral security for the Indebtedness, and all
defenses, offsets and counterclaims which Guarantor may at any time have to any
claim of Lender against Borrower.

 

13.       Guarantor represents and warrants to Lender that at the time of the
execution and delivery of this Guaranty nothing exists to impair the
effectiveness or enforceability of this Guaranty.

 

14.       This Guaranty shall be binding upon the heirs, administrators,
executors, legal representatives, successors, and assigns of Guarantor and shall
inure to the benefit of Lender’s successors and assigns.

 

15.       The liability of Guarantor to Lender shall become fixed by the failure
of Borrower to pay, as it matures or is accelerated, any of the Indebtedness.
The liability of Guarantor under this Guaranty shall be primary and
unconditional and shall be discharged only by full payment of the Indebtedness.

 

16.       Guarantor consents to the jurisdiction of the district courts located
in Hennepin County in the State of Minnesota and agrees that this Guaranty shall
be construed and enforced in accordance with, and the right of the parties
governed by, the laws of the State of Minnesota, without giving effect to its
principles of conflicts of laws.

 

17.       The holding of any provision of this Guaranty to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision hereof and all other provisions hereof shall remain in full force and
effect.

 

18.       This Guaranty may not be modified or amended unless in writing by the
mutual agreement of Guarantor and Lender.

 

19.       Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them under the Term Loan Agreement, Note or any related Loan
Document(s).

 

Executed by the undersigned this ____ day of August, 2007.

 

 

GUARANTOR:

 

/s/ Randolph M. Pentel

Randolph M. Pentel

 

 

Witnessed this 10th day of August, 2007.

 

/s/ Nancy J. Bauer

 

[Notary]



--------------------------------------------------------------------------------